PER CURIAM.
[1, 2] The defendants, by notice of appeal dated December 22, 1915, appealed from a judgment in favor of the plaintiff entered by default, and by a second notice of appeal, dated December 23, 1915, appealed from “a memorandum denying the motion to open the. default.” No appeal lies from a “memorandum,” and no appeal lies from a default judgment. Section 154, Municipal Court Code. There should be an order entered denying the motion to open the default, which should recite all the papers used upon the hearing, or a short form order, referring to the papers used by number. Section 767, C. C. P.; Kirschner v. Abbott’s Bakeries, Inc., 156 N. Y. Supp. 107.
Motion to dismiss appeals granted.